Citation Nr: 0610077	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  94-33 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to November 
1971 and from October 1980 to October 1983.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the veteran's claim for a TDIU.  After 
a May 1996 RO hearing, the Board remanded the claim in 
September 1997 for additional development, including 
obtaining the file with materials relating to the veteran's 
VA educational benefits under Chapter 31 of Title 38 of the 
U.S. Code, obtaining the transcript of the veteran's RO 
hearing, and scheduling of a new VA examination assessing the 
severity of the veteran's service-connected low back 
disability and the effect of his service-connected 
disabilities on his employability.

In March 2002, acting pursuant to 38 C.F.R. § 19.9(a)(2), the 
Board ordered additional development, including obtaining 
additional VA and private treatment records and determining 
whether the veteran has ever received Social Security 
Administration (SSA) disability payments.  After that 
regulation was ruled invalid, see Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Board in October 2003 remanded the claim to the RO 
for such development.

As explained below, the requested development has taken 
place, and the Board will therefore decide the claim.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The claim for 
an earlier effective date for the 40 percent rating for the 
veteran's service-connected back disorder was decided in a 
separate, March 2002 Board Decision.

The Board also notes that the veteran was represented by 
different veterans' service organizations at different times 
during this appeal, but the most recent representation by 
Paralyzed Veterans of America, Inc. has been revoked.  The 
veteran was subsequently notified at various points during 
the appeal of how veterans' service organizations could 
assist him, and provided with a list of these organizations, 
most recently in the Appeals Management Center's (AMC's) May 
2004 letter.  As the veteran has not indicated that he 
desires such representation, he is not currently represented 
in connection with this appeal.


FINDINGS OF FACT

1.  The veteran is currently service-connected for a low back 
disorder, rated 40 percent disabling, a low back surgical 
scar, rated 10 percent disabling, and a left sacrum donor 
site scar, rated 0 percent disabling, for a combined 
evaluation of 50 percent.

2.  The April 2005 VA examination reflects that the veteran 
is currently working full time, and the preponderance of the 
competent probative evidence of record reflects the 
impairment caused by his service connected disabilities has 
not rendered it impossible for him to follow a substantially 
gainful occupation at any time during the appeal period.


CONCLUSION OF LAW

The veteran is not eligible for a TDIU under the schedular 
criteria and he is not entitled to a TDIU on an 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
3.340, 4.15, 4.16(b) (2005); Sabonis v. Brown, 6 Vet. App. 
426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's March 1993 claim here, that 
were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003). In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's February 1994 rating decision took place well 
before enactment of the VCAA, and, therefore, prior to any 
VCAA notification.  However, subsequent to enactment of the 
VCAA, and prior to its most recent, September 2005 
readjudication of the veteran's claim, VA provided VCAA 
notice in the AMC's May 2004 and February 2005 letters.  
These letters met the notice requirement.  In the May 2004 
letter, the AMC told the veteran it was working on his claim 
for a TDIU and explained in an attachment entitled, "What 
the Evidence Must Show" how the veteran could establish 
entitlement to this benefit.  The May 2004 letter also 
indicated the information or evidence needed from the veteran 
and the respective responsibilities of the veteran and VA in 
obtaining additional evidence.  The AMC also wrote, in bold 
print, on the first page of the letter: "Please provide us 
with any evidence or information you may have pertaining to 
your claim."  The AMC also wrote: "If there is any other 
evidence or information that you think will support your 
claim, please let us know."  In its February 2005 letter 
regarding the scheduling of a VA examination, the AMC again 
wrote in bold print on the first page, "Please provide us 
with any evidence or information you may have pertaining to 
your claim."  Thus, the AMC's May 2004 and February 2005 
letters complied with all of the elements of the notice 
requirement.  These letters, the RO's SOC and SSOCs, and the 
Board's remands constituted subsequent VA process that 
afforded the veteran a meaningful opportunity to participate 
effectively in the processing of his claim.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA essentially cured 
any error in the timing of VCAA notice and satisfied the 
purpose behind the notice requirement.  It is therefore not 
prejudicial for the Board to proceed to finally decide this 
appeal.

Moreover, VA has conducted extensive development over many 
years in this case, and has obtained all identified treatment 
records to the extent possible.  As instructed in the Board's 
September 1997 remand, the RO obtained the veteran's Chapter 
31 education file and the transcript of his May 1996 RO 
hearing.  In addition, the veteran indicated in a February 
2003 letter that he had not received, was not currently 
receiving, and did not see any potential or future benefits 
from the SSA.  Moreover, as directed by the Board, the RO in 
March 1998 and the AMC in April 2005 afforded the veteran VA 
examinations as to the severity of his service-connected 
disabilities and their impact on his employability.  There is 
no indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) 
(2005).

A total disability rating is based primarily on the average 
impairment of earning capacity, that is, upon the economic or 
industrial handicap which must be overcome and not from 
individual success in overcoming it.  However, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to particular effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disability.  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation. 38 C.F.R. § 4.15 (2005).

The veteran is service-connected for a low back disorder, 
rated 40 percent disabling, a low back surgical scar, rated 
10 percent disabling, and a left sacrum donor site scar, 
rated 0 percent disabling.  The combined evaluation of these 
disabilities is therefore 46 percent rounded up to 50 percent 
under 38 C.F.R. § 4.25 (2005).  Thus, as the veteran has 
neither a single disability evaluated as 60 percent disabling 
nor a combination of disabilities bringing the combined 
rating to 70 percent or more, he does not meet the 
eligibility percentage standards set forth in 38 C.F.R. § 
4.16(a) for assignment of a total disability rating based on 
individual unemployability.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Although the veteran does not meet the 
percentage standards set forth above, an extraschedular 
consideration may be applicable, if he is in fact 
unemployable by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b) (2005).  See also 38 C.F.R. § 3.321(b)(1) 
(2005).

That is not the case here, however, as the April 2005 VA 
examiner found, after reviewing the claims folder and talking 
to and examining the veteran, that he is "able to work-full 
time as a forklift operator, which uses his upper body 
primarily and he has no problem with this whatsoever and 
wants to continue to work and has lost no work due to this 
back condition."  The examination findings included no 
spinal deformities other than the scar for which the veteran 
was subsequently granted a 10 percent rating, minimal 
tenderness, range of motion painful at the extremes, no 
muscle spasm, negative straight leg raising, normal strength 
and sensation, and X-ray findings of only mild progression of 
degenerative intervertebral disc disease with no fractures or 
dislocations.  In these circumstances, where the veteran has 
recently indicated that he is able to work full time with no 
difficulty, and examination findings confirm that his 
service-connected disabilities are not such as to 
significantly impair his ability to follow a substantially 
gainful occupation, he is not entitled to a TDIU on an 
extraschedular basis.

In addition, the other evidence of record reflects that the 
veteran's service-connected disabilities have not 
significantly impaired his ability to follow a substantially 
gainful occupation at any time during the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (where a 
veteran timely appeals a rating initially assigned when 
service connection is granted, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claims when the disabilities may have been more 
severe than at other times during the course of the appeal); 
Norris v. West, 12 Vet. App. 413, 420-421 (1999) (TDIU claim 
is merely an alternate way to obtain a total disability 
rating, i.e., an increased rating, without being rated 100 
percent disabled).  See also 38 C.F.R. § 3.340(a)(3) (2005) 
(allowing TDIU where disabilities have undergone recent 
improvement, but only where they were sufficiently severe to 
warrant TDIU in the past, required extended hospitalization 
or caused recurring exacerbations, and veteran is unable to 
effect adjustment into substantially gainful occupation 
despite recent improvement).  For example, a May 1992 
counseling record narrative report from the veteran's Chapter 
31 file indicated that, although the veteran's service-
connected back disorder materially contributed to 
employability impairment from limitations in walking and 
lifting, it did not constitute a serious employment handicap 
and the achievement of a vocational goal was reasonably 
feasible; a February 1992 Virginia Department of 
Rehabilitative Services vocation evaluation report listed 
limited ability to stand, walk, sit, and lift as one of only 
five barriers to employment, along with unrealistic salary 
expectations and other non-disability related reasons such as 
personal preferences and recommended that the veteran keep 
his present job as a security guard; the July 1993 VA 
examination indicates that, although the veteran stated that 
he had been unable to return to gainful employment because of 
his back disorder, it appeared that he was capable of doing 
at least some type of sedentary work on a part-time basis; 
and a November 1996 private treatment record from Advanced 
Orthopedic Centers stated that, although the veteran stated 
that he had not improved to the point where he could return 
to work, his prior back fusion surgeries had worked fairly 
well, his MRI at that time was fairly normal other than a 
very slight central bulge at L5-S1, and his function was 
reasonable, and the physician recommended staying as 
sedentary as possible, possibly starting with a part time, 
four hours per day sedentary job that could increase over 
time if things went well.

Moreover, although the March 1998 VA examiner stated that the 
veteran's low back pain rendered him incapable of being 
employed, this conclusion was not based on the examination 
findings; rather, the examiner, who did not indicate that he 
had reviewed the claims folder, related the veteran's 
statement that he was unable to work due to low back pain and 
based his conclusion on this statement.  This conclusion 
therefore does not constitute competent medical evidence of 
unemployability.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional).  In addition, although the 
veteran has indicated in written statements, such as his June 
1991 letter stating he could no longer perform his job due to 
back pain, and at the May 1996 RO hearing, that he is 
unemployable due to his service-connected disabilities, he 
does not possess the requisite expertise to offer competent 
evidence or the medical issue of the degree of impairment 
caused by his disabilities.  Cromley v. Brown, 7 Vet. App. 
376, 379 (1995).

In sum, the veteran does not meet the schedular criteria for 
eligibility for a TDIU under 38 C.F.R. § 4.16(a) (2005), and 
the preponderance of the competent, probative evidence of 
record reflects that he is not entitled to a TDIU on an 
extraschedular basis because the most recent VA examination 
indicates that he is in fact currently working full time and 
the remaining evidence indicates that the impairment caused 
by his service connected disabilities has not rendered it 
impossible to follow a substantially gainful occupation.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for a TDIU must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


